IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Propel Charter Schools,              :
                        Petitioner   :
                                     :
                v.                   :              No. 1209 C.D. 2020
                                     :
Pennsylvania Department of Education :
(State Charter School Appeal Board), :
                        Respondent :


PER CURIAM                             ORDER


               NOW, January 12, 2022, upon consideration of Petitioner’s

application for reargument, the application is denied.